1
2
3
4                                  UNITED STATES DISTRICT COURT

5                           FOR THE EASTERN DISTRICT OF CALIFORNIA

6
7    UNITED STATES OF AMERICA,                           Case No. 1:19-cr-00081-DAD-BAM

8                                  Plaintiff,            ORDER STRIKING STIPULATION BETWEEN
                            v.                           THE UNITED STATES AND DEFENDANT
9
                                                         DEENA VANG LEE AND VACATING ORDER
10                                                       ON STIPULATION
     DEENA VANG LEE,
11
                                                         (Doc. Nos. 12, 13, 14)
12                                 Defendant.

13
14          Currently before the Court is Defendant Deena Vang Lee’s (“Defendant”) request that the Court
15   strike the stipulation between the United States and Defendant and the Court’s order thereon dated April
16   30, 2019. (Doc. No. 14.) The United States has filed a statement of non-opposition to Defendant’s
17   request. (Doc. No. 15.)
18          IT IS HEREBY ORDERED that the prosecution’s “Stipulation and [Proposed] Order Between
19   the United States and Defendant Deena Vang Lee” (Doc. No. 12) is STRICKEN on the basis that defense
20   counsel did not consent to have his electronic signature placed on the stipulation. The Court’s order on
21   the stipulation (Doc. No. 13) is VACATED.
22
23   IT IS SO ORDERED.
24
        Dated:     May 7, 2019                               /s/ Barbara   A. McAuliffe            _
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27                                                      1
28
